DETAILED ACTION
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a device configured to implement a plurality of functions comprising at least one stress-engineered portion and at least one second portion.  The at least one stress-engineered portion comprises a tensile stress layer having residual tensile stress and a compressive stress layer having residual compressive stress that are self-equilibrated.  The stress-engineered portion is configured to fracture due to propagating cracks generated in response to energy applied by a trigger mechanism attached to, and supported by, the stress-engineered portion.  Fracture of the stress-engineered portion leaves the second portion intact and the device operable while changing the functionality of the device from a first electrical, optical, and/or mechanical function to a second electrical, optical, and/or mechanical function.
	Limb et al. represent the closest prior art.  However, upon reconsideration in view of the amendments to the claims, the examiner agrees with the applicant (see lines 14-22 on page 8 of the reply filed 13 May 2021) that Limb et al. do not teach or fairly suggest a device - comprising a stress-engineered portion and a second portion - that is configured to implement a plurality of electrical, mechanical, and/or optical functions such that fracture of the stress-engineered portion changes the device from a first to a second function while leaving the second portion intact and the device operable.  While the fracture of the device of Limb et al. could be said to broadly change the functionality of the device from a first to a second function, the device cannot be said to be operable after fracture of the stress-engineered portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787